SECOND DIVISION
                               ANDREWS, P. J.,
                           MILLER and BRANCH, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                     June 18, 2015




In the Court of Appeals of Georgia
 A12A2295. CARTER              v.    PROGRESSIVE              MOUNTAIN
     INSURANCE.

      ANDREWS, Presiding Judge.

      In Carter v. Progressive Mountain Ins., 320 Ga. App. 271 (739 SE2d 750)

(2013), we affirmed the trial court’s grant of summary judgment in favor of

Progressive Mountain Insurance on Carter’s claim for underinsured motorist benefits.

In Carter v. Progressive Mountain Ins., 295 Ga. 487 (761 SE2d 261) (2014), the

Supreme Court reversed the judgment of this Court. Accordingly, the judgment of the

Supreme Court is made the judgment of this Court, and the trial court’s grant of

summary judgment in favor of Progressive Mountain Insurance is reversed.

      Judgment reversed. Doyle, P. J., and Boggs, J., concur.